DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, drawn to a device, and of species B, drawn to embodiment in Figs. 8 & 9, in the reply filed on 2/24/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner did not show that the product can be made by another and materially different process.  The Applicant argues that it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of method claims did not impose a specific order on the performance of the method steps.  The Applicant further argues that there is nothing grammatically in claim 13 that requires the plurality of vias to be formed in the first dielectric layer after that at least one semiconductor device is attached to the first dielectric layer.  
This is not found persuasive because Applicant’s argument above contradicts the claim limitation of “forming a plurality of vias through the first dielectric layer and the second dielectric layer to a front surface and a back surface of the at least one semiconductor device” (lines 10-11 of claim 13).  How can the vias be formed through to the front/back surface of the at least one semiconductor device if the at least one semiconductor device is not present?  This is not a matter of grammar.  This is a matter of facts of the claim language.   
The Applicant further argues that although the specification describes embodiments wherein the vias are formed through a dielectric layer down to a surface of a semiconductor device, the specification does not disclose that this is a requirement.  And thus, the Applicant argues that the alternative process identified by the Examiner is also covered by the claim 13.  The Examiner cannot agree with this line of argument.
What the Applicant is alleging in this argument is that the Applicant is attempting to claim a process that is not disclosed in the specification.  This is a deficiency of written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The Applicant does not disclose the alternative process in the specification explicitly, thus, the Applicant’s claims will not be given protection for something that the Applicant does not disclose.
Next, the Applicant argues by changing the order of the process is not a materially different process.  The Examiner respectfully disagree.  
The Examiner sincerely hope the Applicant understand the difference in the technology and manufacturing processes between “forming a plurality of vias through the first dielectric layer and the second dielectric layer” (which involves etching) and “forming the embedding material layer to cover the existing vias” (which does not involve etching at all; the vias here would be called columns/pillars).  The different order is not a simple instruction of doing step A first, and step B.  This alternative process (mentioned by the Examiner) involves different process step such as etching.  
Regarding the species restriction between embodiments A and B, the Applicant argues that the Examiner has failed to establish that the species are either independent or distinct as claimed.  The Applicant cited 806.04(b) to define the two species are classified as independent if they are not connected in any of design, operation or effect, and that the inventions as claimed a) do not overlap in scope; b) not obvious variants; or c) not capable of use together or can have a materially different design, mode of operation, function, or effect.  The Applicant further argues that the Examiner only made a general assertion that the species A and B are independent because the I/O connections are routed to somewhat different locations on the package.  The Examiner respectfully disagrees.  
In the requirement mailed on 12/24/2020, the Examiner explained that the embodiment A is for the package to be mounted vertically to the socket, and the embodiment B is for the package mounted horizontally flat in a recess.  The difference in the two embodiments here is very apparent and not a simple rerouting the I/O connections “to somewhat different locations on the package” as stated by the Applicant.  The vertically mounted embodiment can be cooled by air, or another other way.  On the other hand, the horizontally mounted embodiment is cooled through the circuit board.  This is difference in design, and effect.  Another difference is that in the vertically mounted embodiment additional structures must be added to secure the structure in place (see Fig. 6 & 7 of the specification) while the horizontally mounted embodiment do not need such structure.  This is difference in design. Lastly, it should be obvious from the drawings that the horizontally mounted embodiment cannot be mounted to socket for a vertically mounted package, and vice versa.  Thus, these two embodiments cannot be used together.  So, at the very least, these embodiments satisfy the conditions b) and c) cited by the Applicant.  However, as the Examiner stated above, these differences are so obvious just by looking at Figs. 5B & 7 and Figs. 8 & 9.
However, if the Applicant feels so strongly that these two configurations are a simple rerouting the I/O connections to somewhat different locations, which means such rerouting would be obvious to anyone of ordinary skill in the art since it is so simple, the Applicant could make an official statement acknowledging that the two embodiments are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 20 of U.S. Patent No. 10607957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is a broader version of claim 1 of US 10607957 B2. 
Claims 2-3 are exactly as claims 2-3 of US 10607957 B2.
Claim 6 is implied in claim 1 of US 10607957 B2.  Claim 6 is taught more explicitly in claim 4 of US 10607957 B2.
Claims 7-10 are claims 4-7 of US 10607957 B2, respectively.
Claim 11 is taught by claim 7 US 10607957 B2.
Claim 20 is a broader version of claim 14 of US 10607957 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger et al. (US 2011/0069448 A1) (hereinafter referred to as Weichslberger), in view of Ito et al. (US 8101868 B2) (hereinafter referred to as Ito).
Regarding claim 1, Weichslberger teaches a package structure (package made by method in Figs. 1-9 of Weichslberger) comprising: 
a first dielectric layer (insulating layer 19 in Fig. 7 of Weichslberger) having a first adhesive (adhesive sites 5) applied on at least a portion thereof; 
one or more semiconductor devices (electronic components 1-3 in Fig. 7) attached to the first dielectric layer (as shown in Fig. 7 of Weichslberger) with a front surface of each of the one or more semiconductor devices attached to the first dielectric layer (as written, the claim language does not specify that the one or more semiconductor devices must be attached to a top surface of the first dielectric layer.  As long as the devices are “attached” to the first dielectric layer, the claim language is satisfied. As such, as shown in Fig. 7 of Weichslberger, the components 1-3 are attached to the insulating layer 19 by the adhesive sites 5) and a back surface (top surface of the components 1-3) of each of the one or more semiconductor devices; 
an embedding material (portions of insulating material 10 between the components 1-3, as shown in Fig. 2) positioned between the first and second dielectric layers and about the one or more semiconductor devices so as to embed the one or more semiconductor devices therein (as described in the last few lines of [0043]); 
a plurality of vias (heat discharge openings 26 on the lower side of the package and the vias for the contacts 25 on the upper side of the package) formed through the first dielectric layer and the second dielectric layer to the front and back surfaces of the one or more semiconductor devices (as shown in Fig. 9); 
metal interconnects (as described in [0044] and Figs. 6 & 9, the contact plugs to the components are formed of metal such as copper.  And as described in [0049], [0051] and [0058], the heat discharge openings 15/26 are filled with a metal such as copper to dissipate heat from the component) formed in the plurality of vias to form electrical and thermal interconnections to the front and back surfaces of the one or more semiconductor devices.
But Weichslberger is silent as in teaching that the package structure comprising: a second dielectric layer spaced apart from the first dielectric layer and having a second adhesive applied on at least a portion thereof; the one or more semiconductor devices are attached to the second dielectric layer by way of the first adhesive and second adhesive, the back surface of each of the one or more semiconductor devices are attached to the second dielectric layer; and input/output (I/O) connections formed on at least one outer surface of the package structure to provide a second level connection to an external circuit.  
Ito teaches a method of forming a package structure (Figs. 4A-6D of Ito).  The semiconductor device (55 in Fig. 5B) is encapsulated by a layer-by-layer manner.  First, a middle insulating layer (30 in Fig. 4A) is provided. Then a lower insulating layer (40 in Fig. 4F) is attached to the middle substrate (column 22 lines 4-10 of Ito). Secondly, the devices (55) is embedded into the middle insulating layer (see Figs. 5A-5B) such as the middle insulating layer surrounding the device. The device is attached to the lower insulating layer by way of a first adhesive layer (56 in Fig. 5B).  The thickness of the middle insulating layer is about the same as the height of the device (see Fig. 5B).  Thirdly, an upper insulating layer (64 in Fig. 5C) is attached onto the top surface of the middle insulating layer and the semiconductor device by a second adhesive layer (see Fig. 5C, 62 is an adhesive layer, as described in column 25 lines 24-36 of Ito).  After that, the vias are formed to the top and bottom surfaces of the device in order to form electrical and thermal interconnection (see Figs. 6D and 9).  Finally, input/output (I/O) connections (solder balls 84 in Fig. 6D) are formed on at least one outer surface of the package structure to provide a second level connection to an external circuit.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulation around the device of Weichslberger and to have formed the I/O connections (84 of Ito) to provide a second level connection to an external circuit, as disclosed by Ito, in order to have more reliability in making the electrical connection and connection to the device (see column 29, lines 20-25 of Ito), and to have a high number of I/O connections.
As incorporated, the middle insulating layer 32 of Ito is analogous to the projections of insulating material 10 in Weichslberger; the lower insulating layer 43 of Ito is analogous to first dielectric layer 19 of Weichslberger; and the upper insulating layer 64 of Ito is analogous to the insulating layer 9 in Fig. 2 of Weichslberger and is identified as the second dielectric layer of the claim.  The adhesive layer 62 is identified as the second adhesive layer attaching the second dielectric layer 64 (of Ito) to the back surface of the one or more semiconductor devices (1-3 of Weichslberger).  The vias 25 of Weichslberger are formed through the second dielectric layer 64.  The solder balls (84) of Ito are identified as I/O connections of the package structure. 
Regarding claim 2, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 1 and also teaches wherein the I/O connections are formed at each of opposing edges (as shown in Fig. 6D of Ito, the array of solder balls 84 cover the entire top or bottom surface of the package, so they are also at a pair of opposing edges) of the package structure and configured to form the second level connection to the external circuit (as taught in claim 1 above).  
Regarding claim 3, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 2 and further comprising a solder mask (solder resist 80 in Fig. 6C-D of Ito) formed over a first portion of the metal interconnects on the outward facing surfaces of the package structure (see Fig. 6C-D of Ito), with the solder mask not being formed over a second portion (where the solder balls 84 are formed in Fig. 6D of Ito) of the metal interconnects such that the second portion is left exposed to form the I/O connections.  
Regarding claim 6, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 1 and also teaches wherein the plurality of vias extend through the first and second adhesives (as combined in claim 1 above).  
Regarding claim 9, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 1 and also teaches wherein the embedding material comprises a plurality of dielectric sheets formed of a material configured to melt and flow when subjected to a lamination process, so as to fill-in any air gaps present around the at least one semiconductor device (this “wherein” clause is a product-by-process language which only requires that the embedding material encapsulate the devices without leaving any gaps, which the embedding material as defined in claim 1 satisfies).  
Regarding claim 10, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 9 and also teaches wherein the embedding material further comprises a metal layer (layer 4 in Fig. 9 of Weichslberger is a metal layer, as described in [0049] of Weichslberger) or a dielectric sheet with copper thermally connected to the plurality of vias (as shown in Fig. 9 of Weichslberger) to spread and conduct heat to an ambient environment, with the metal layer or dielectric sheet with copper constructed to not melt and flow when subjected to the lamination process (the language of “to spread and conduct heat to an ambient environment, with the metal layer or dielectric sheet with copper constructed to not melt and flow when subjected to the lamination process” is a functional description of the metal layer or dielectric sheet with copper which does not limit the structure of the metal layer or dielectric sheet with copper.  As written, the claim only requires a metal layer or a dielectric sheet with copper thermally connected to the plurality of vias).  
Regarding claim 11, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 1 but is silent as in teaching wherein the metal interconnects comprise plated copper interconnects forming a heat spreading copper pad on one or more of the outward facing surfaces of the package structure, so as to provide thermal interconnections to the at least one semiconductor device.  
In a different embodiment (Fig. 6 of Weichslberger), Weichslberger teaches that copper is used to fill thermal vias (18) to the underside of the semiconductor device (16) so that they connect to form a heat spreading copper pad on an outward facing surface of the package structure (see [0051] and Fig. 6 of Weichslberger).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias for the thermal interconnection as according to the embodiment of Fig. 6 of Weichslberger in order to obtain high thermal conductivity.

Regarding claim 20, Weichslberger teaches a package structure (package made by method in Figs. 1-9 of Weichslberger) comprising: 
a first dielectric layer (insulating layer 19 in Fig. 7 of Weichslberger) having an adhesive (adhesive sites 5) applied on at least a portion thereof; 
one or more semiconductor devices (electronic components 1-3 in Fig. 7) each having a front surface (bottom surface of the components 1-3) and a back surface (top surface of the components 1-3), with the front surface of each of the one or more semiconductor devices attached to the first dielectric layer by way of the adhesive (as shown in Fig. 7 of Weichslberger); 
an embedding material (portions of insulating material 10 between the components 1-3, as shown in Fig. 2) positioned on the first dielectric layer about the one or more semiconductor devices so as to embed the one or more semiconductor devices therein (as described in the last few lines of [0043]); 
a plurality of vias (heat discharge openings 26 on the lower side of the package and the vias for the contacts 25 on the upper side of the package) formed through the first dielectric layer and the second dielectric layer to the one or more semiconductor devices (as shown in Fig. 9); 
metal interconnects (as described in [0044] and Figs. 6 & 9, the contact plugs to the components are formed of metal such as copper.  And as described in [0049], [0051] and [0058], the heat discharge openings 15/26 are filled with a metal such as copper to dissipate heat from the component) formed in the plurality of vias to form electrical and thermal interconnections to the one or more semiconductor devices and in the package structure.
But Weichslberger is silent as in teaching that the package structure comprising: a second dielectric layer positioned opposite the first dielectric layer and attached to the back surface of each of the one or more semiconductor devices via another adhesive, with the one or more semiconductor devices positioned between the first dielectric layer and the second dielectric layer and the embedding material being fully contained between the first dielectric layer and the second dielectric layer; and input/output (I/O) connections formed on one or more outer surfaces of the package structure to provide a second level connection to an external circuit.
Ito teaches a method of forming a package structure (Figs. 4A-6D of Ito).  The semiconductor device (55 in Fig. 5B) is encapsulated by a layer-by-layer manner.  First, a middle insulating layer (30 in Fig. 4A) is provided. Then a lower insulating layer (40 in Fig. 4F) is attached to the middle substrate (column 22 lines 4-10 of Ito). Secondly, the devices (55) is embedded into the middle insulating layer (see Figs. 5A-5B) such as the middle insulating layer surrounding the device. The device is attached to the lower insulating layer by way of a first adhesive layer (56 in Fig. 5B).  The thickness of the middle insulating layer is about the same as the height of the device (see Fig. 5B).  Thirdly, an upper insulating layer (64 in Fig. 5C) is attached onto the top surface of the middle insulating layer and the semiconductor device by a second adhesive layer (see Fig. 5C, 62 is an adhesive layer, as described in column 25 lines 24-36 of Ito).  After that, the vias are formed to the top and bottom surfaces of the device in order to form electrical and thermal interconnection (see Figs. 6D and 9).  Finally, input/output (I/O) connections (solder balls 84 in Fig. 6D) are formed on at least one outer surface of the package structure to provide a second level connection to an external circuit.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulation around the device of Weichslberger and to have formed the I/O connections (84 of Ito) to provide a second level connection to an external circuit, as disclosed by Ito, in order to have more reliability in making the electrical connection and connection to the device (see column 29, lines 20-25 of Ito), and to have a high number of I/O connections.
As incorporated, the middle insulating layer 32 of Ito is analogous to the projections of insulating material 10 in Weichslberger; the lower insulating layer 43 of Ito is analogous to first dielectric layer 19 of Weichslberger; and the upper insulating layer 64 of Ito is analogous to the insulating layer 9 in Fig. 2 of Weichslberger and is identified as the second dielectric layer of the claim.  The adhesive layer 62 is identified as the second adhesive layer attaching the second dielectric layer 64 (of Ito) to the back surface of the one or more semiconductor devices (1-3 of Weichslberger).  The vias 25 of Weichslberger are formed through the second dielectric layer 64.  The solder balls (84) of Ito are identified as I/O connections of the package structure.
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger, in view of Ito, as applied to claim 1 above, and further in view of Gowda et al. (US 2013/0043571 A1) (hereinafter referred to as Gowda).
Regarding claim 4, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 2 but is silent as in teaching wherein the electrical leads of the I/O connections are formed to be generally parallel to an orientation of the package structure.  
Gowda teaches a package power device that incorporates a leadframe therein (see Fig. 1).  The metal leadframe provides a low profile planar interconnect structure which functions as I/O connections to the device ([0003] of Gowda).  The electrical leads (28 in Fig. 1) of the leadframe are formed to be parallel to an orientation of the package structure (see Fig. 1 of Gowda, the leads 28 extend out parallel with package structure first before being bent 90 degrees)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the leadframe of Gowda in Weichslberger-Ito’s device in order to have a highly reliable interconnection structure that is usable in high stress environment (see [0016] of Gowda).
Regarding claim 5, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 2 but is silent as in teaching wherein the electrical leads of the I/O connections are formed to be perpendicular to an orientation of the package structure, with the electrical leads being bent to extend outwardly from the package structure.  
Gowda teaches a package power device that incorporates a leadframe therein (see Fig. 1).  The metal leadframe provides a low profile planar interconnect structure which functions as I/O connections to the device ([0003] of Gowda).  The electrical leads (28 in Fig. 1) of the leadframe are formed to be perpendicular to an orientation of the package structure, with the electrical leads being bent to extend outwardly from the package structure (see Fig. 1 of Gowda, the leads 28 extend out parallel with package structure first before being bent 90 degrees)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the leadframe of Gowda in Weichslberger-Ito’s device in order to have a highly reliable interconnection structure that is usable in high stress environment (see [0016] of Gowda).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger, in view of Ito, as applied to claim 6 above, and further in view of Ozmat et al. (US 6377461 B1) (hereinafter referred to as Ozmat).
Regarding claim 7, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 6 and also teaches wherein the plurality of vias comprises: 
first vias (these are the heat discharge openings 26 in Fig. 9 of Weichslberger) formed through the first dielectric layer and the first adhesive to the front surface of the semiconductor device (as shown in Fig. 9 of Weichslberger); and 
second vias (these are the vias for the contacts 25 in Fig. 9 of Weichslberger) formed through the second dielectric layer and the second adhesive to the back surface of the semiconductor device (as combined in claim 1 above); 
wherein the first and second vias function as thermal and electrical vias in the package structure (this only requires that some vias function as thermal vias, and some vias are electrical vias, not both functions at the same time.  As such, the vias 26 are used for thermal discharge while the vias 25 are used for electrical conduction); and 
wherein metal interconnects (as described in [0044] and Fig. 6 of Weichslberger, the contact plugs to the components are formed of metal such as copper) are formed in each of the first and second vias to the front and back surfaces of the semiconductor device.  
But Weichslberger in view of Ito is silent as in teaching wherein the at least one semiconductor device comprises a power semiconductor device.
Ozmat teaches that the device in the package is a power semiconductor device (Abstract of Ozmat).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a power semiconductor device in the package of Weichslberger.  The power device is important to any circuit board.  On the other hand, Weichslberger’s package structure boosts the conducting of heat away from the components (see Abstract of Weichslberger).
Regarding claim 8, Weichslberger-Ito-Ozmat teaches all the limitations of the package structure of claim 7 and further comprising a metal layer (layer 4 in Fig. 9 of Weichslberger is a metal layer, as described in [0049] of Weichslberger) positioned on an inward facing surface of the first dielectric layer or the second dielectric layer to increase routing in the package structure.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weichslberger, in view of Ito, as applied to claim 1 above, and further in view of Arrigotti et al. (US 7183496 B2) (hereinafter referred to as Arrigotti).
Regarding claim 12, Weichslberger in view of Ito teaches all the limitations of the package structure of claim 11 but is silent as in teaching the package structure further comprising: a thermal interface material (TIM) applied to the heat spreading copper pad; and a heat sink mounted to the TIM to conduct heat away from the package structure.  
Arrigotti discloses a mechanism to remove additional heat from the package device.  A heat sink with a large surface area is placed in contact with the device through a layer of thermal interface material (lines 27-31 of column 1 of Arrigotti).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a layer of thermal interface and a heat sink onto the heat spreading copper pad of Weichslberger-Ito package structure in order to improve the heat dissipation from the package structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822